Citation Nr: 0618150
Decision Date: 06/21/06	Archive Date: 09/01/06

DOCKET NO. 03-21 084                        DATE JUN 21 2006 

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.

REPRESENTATION

Appellee represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to October 1979. The appellant is the veteran's former spouse. The Board notes that the veteran is represented by Disabled American Veterans while the appellant is unrepresented in this matter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in March 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for an apportionment of the veteran's VA benefits.

FINDINGS OF FACT

1. The appellant and the veteran were married in September 1957.

2. The appellant and the veteran were divorced in March 1983.

CONCLUSION OF LAW

The appellant is not eligible for an apportionment of the veteran's VA benefits. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim development process. The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat.

- 2 


2096 (2000), enacted November9, 2000 (codified at 38 U.S.C.A. §§ 5102,5103, 5103A, 51 07 (West 2002 & Supp. 2005)), eliminated the concept of a well-grounded claim and redefined VA's obligations with respect to its duties to notify and assist a claimant. In August 2001, VA issued regulations to implement the VCAA. 66 Fed. Reg. 45,620. (August 29,2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence that the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The Board observes that the appellant was not provided with notice of V A's duties to notify and assist under the VCAA in connection with her apportionment claim. However, while not specifically addressing the apportionment statute (38 U.S.C.A. § 5307), the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims predicated on chapter 53 of title 38 of the U. S. Code, which concerns special provisions relating to VA benefits. See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). The Board notes that such does not obviate the necessity of informing the appellant of the evidence necessary to substantiate her claim. See Barger. However, the Board finds that a remand is not necessary in this regard as the appellant's claim must be denied as a matter of law. VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

- 3



Additionally, the Board notes that contested claims procedures codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 (2005) are applicable to apportionment claims. In this regard, the Board notes that the veteran has not been notified of the March 2003 decision denying the appellant's claim for an apportionment of his VA benefits nor has he been provided with a copy of the statement of the case issued July 2003. However, the Board observes that his appointed representative presented arguments on this issue in a September 2005 Brief. Moreover, as the decision is completely favorable to the veteran, there is no prejudice in the Board adjudicating the appellant's pending claim for an apportionment of the veteran's VA benefits.

II. Analysis

Under 38 U.S.C.A. § 5307, all or any part of the compensation or pension payable on account of a veteran may, if he is not living with his spouse, or if his children are not in his custody, be apportioned as prescribed by the Secretary. A "general" apportionment may be paid pursuant to 38 C.F.R. § 3.450 and a "special" apportionment may be paid pursuant to 38 C.F.R. § 3.451.

The appellant and the veteran were married in September 1957 and divorced in March 1983. In the March 1983 Journal Entry of Divorce, the appellant was awarded half of the veteran's retirement pay from the United States Air Force, which would cease upon the remarriage of the appellant. The appellant contends that such award was made pursuant to the Uniformed Services Former Spouse's Protection Act. In an April 2002 rating decision, the veteran was granted a total rating for compensation purposes based on individual unemployability due to service-connected disabilities, effective July 9, 2001. The appellant contends that the veteran elected to receive VA disability benefits in lieu of his military retirement benefits. Therefore, she alleges that she is entitled to an apportionment

-4



of the veteran's VA benefits as she had previously been entitled to receive half of his military retirement benefits as part of the divorce decree.

The Board initially notes that the Uniformed Services Former Spouse's Protection Act is inapplicable to VA. Rather, VA laws and regulations are controlling in the instant issue and such do not provide for an apportionment of benefits to a former spouse of a veteran. Specifically, VA apportionments are only payable for current dependents of veterans and, because the appellant is divorced from the veteran, she is not entitled to an apportionment of his VA benefits. As such, the Board finds that under the law, the appellant lacks legal grounds to establish entitlement to an apportionment. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

ORDER

Entitlement of the appellant to an apportionment of the veteran' s VA benefits is denied.

MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

- 5 




